PER CURIAM.
We concur in the opinion and conclusion of the court below, as reported in 81 Fed. 626, that letters patent of the United States No. 311,027, for improvements in thermo-pneumatic temperature regulators, had not been infringed by the appellee. The chief criticism of that opinion by counsel here has been that it is founded upon a mistaken definition or misconception of what constitutes a thermostat. We do not perceive that there was such a misconception, and, if there were, it was not the turning point of the dispute. By force of the specification and drawings of the patent and the concluding terms of each of the claims, of which infringement is alleged, the invention is limited to certain peculiarities of construction and result*864ing functions described, which are not found in the regulators made by the appellee. The thermostat of the appellant is one thing; that ■of the appellee is another. The differences are so clearly developed in the opinion delivered below that a further discussion is deemed unnecessary. The decree below is affirmed.